THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.


PURPLE BEVERAGE COMPANY
 
CONVERTIBLE PROMISSORY NOTE
 
October 10, 2008
 
$640,000.00



FOR VALUE RECEIVED, Purple Beverage Company, a Nevada corporation (the
“Company”), promises to pay to the order of Barry Honig, or his permitted
assigns, transferees and successors as provided herein (the “Holder”), or as the
Holder may direct, at 551 Fifth Avenue, Suite 1601, New York, New York 10176, or
at such other location as the Holder may designate, Six Hundred and Forty
Thousand Dollars ($640,000.00) plus simple interest on such principal amount
from the date of this Convertible Promissory Note (the “Note”) at an annual
interest rate equal to five percent (5%).
 
Interest will be computed on the basis of a year of 365 days for the actual
number of days elapsed from the date of this Note. The number of days used to
compute the interest will include the first day but exclude the last day during
which any principal is outstanding.
 
ARTICLE I.
THE NOTE
 
This Note is issued by the Company on October 10, 2008 (the “Issuance Date”). On
September 5, 2008, the Company issued to the Holder a promissory note in the
amount of $250,000.00 (the “First Honig Note”). On September 12, 2008, the
Company issued to the Holder a promissory note in the amount of $500,000.00 (the
Second Honig Note”, and collectively with the First Honig Note, the “Original
Honig Notes”). Prior to the date hereof, the Holder had only advanced to the
Company $250,000.00 under the Second Honig Note. Upon the issuance of this Note,
on the Issuance Date, the Original Honig Notes shall be canceled and the Holder
shall fund an additional $140,000.00 to the Company.
 

--------------------------------------------------------------------------------


 
ARTICLE II.
PRINCIPAL AND INTEREST PAYMENTS.
 
Section 2.01 The entire principal amount of this Note together with accrued and
unpaid interest thereon will be due and payable on October 10, 2009 (the
“Repayment Date”)unless this Note has been previously converted in accordance
with Article III.
 
Section 2.02 The principal and interest on this Note will be payable in the
lawful currency of the United States of America by wire transfer of immediately
available funds and without set-off or counterclaim, free and clear of and
without deduction for any present or future taxes, restrictions or conditions of
any nature.
 
Section 2.03 All payments under this Note prior to demand or acceleration will
be applied first, to any and all costs, expenses or charges then owed by the
Company to the Holder, second, to accrued and unpaid interest, and third, to the
unpaid principal balance. All payments so received after demand or acceleration
will be applied in such manner as the Holder may determine in its sole and
absolute discretion.
 
Section 2.04 Whenever any payment on this Note is stated to be due on a day
which is not a business day, the payment will be made on the next succeeding
business day and the extension of time will be included in the computation of
the payment of interest of this Note.
 
Section 2.05 Overdue principal and interest will bear interest at a rate equal
to the greater of (i) ten percent (10%) or (ii) the highest rate permitted by
applicable law. Overdue principal and interest will be payable on demand.
 
Section 2.06 This Note may not be prepaid at any time.
 
ARTICLE III.
CONVERSION
 
Section 3.01 At any time prior to the Repayment Date, upon prior written notice
by the Holder to the Company, at the option of the Holder, the outstanding
principal and interest due hereunder, may be converted into shares of the
Company’s capital stock. The number of shares of the Company’s capital stock
(calculated to the nearest whole share) to which Holder shall be entitled upon
such conversion shall be equal to such number determined by dividing (x) the
outstanding principal amount and unpaid accrued interest thereon to be converted
by (y) $0.05 per share. The shares of the Company’s capital stock issuable upon
conversion of this Note pursuant to this Section 3.01 are hereinafter referred
to as “Conversion Shares”.
 
Section 3.02 In the event of conversion, the Holder will surrender this Note for
conversion at the principal office of the Company. The Holder agrees to execute
all necessary documents in connection with the conversion of this Note.
 
Section 3.03 The Company covenants and agrees that it will at all times have
authorized and reserved, solely for the purpose of such possible conversion, out
of its authorized but unissued shares, a sufficient number of shares to provide
for the exercise in full of the conversion rights contained in this Note.
 
2

--------------------------------------------------------------------------------


 
Section 3.04 This Note will be automatically canceled upon conversion. As soon
as practicable after conversion of this Note, the Company at its expense will
issue in the name of and deliver to the Holder a certificate or certificates for
the Conversion Shares (bearing such legends as may be required by applicable
state and federal securities laws in the opinion of legal counsel for the
Company).
 
Section 3.05 Following conversion of the Note, in the event that the Company
files a registration statement registering shares of the Company common stock on
a form appropriate for the resale of shares by stockholders, the Holder shall
have the right to have the Conversion Shares included in such registration
statement, to the extent such shares are not already freely tradable.
 
ARTICLE IV.
DEFAULT; ACCELERATION
 
The occurrence of any one or more of the following events with respect to the
Company constitutes an event of default hereunder (“Event of Default”):
 
Section 4.01 The Company fails to pay: (a) the principal of this Note or the
accrued interest thereon when due; or (b) the principal or the accrued interest
on any other obligation of the Company to the Holder when due.
 
Section 4.02 The Company breaches, in any materially respect, any covenant,
representation or warranty in this Note or the term of any other existing
instrument or agreement between the Company and the Holder.
 
Section 4.03 The Company (a) voluntarily becomes subject to any proceeding under
the Bankruptcy Code or any similar remedy under state statutory or common law,
or (b) admits in writing its inability to pay debts generally as they become
due.
 
Section 4.04 Within 60 days after the commencement of proceedings against the
Company seeking any bankruptcy, insolvency, liquidation, dissolution or similar
relief under any present or future statute, law or regulation (a) such action
has not been dismissed or all orders or proceedings thereunder affecting the
operations or the business of the Company stayed, or (b) the stay of any such
order or proceedings has been set aside, or, within 60 days after the
appointment without the consent or acquiescence of the Company of any trustee,
receiver or liquidator of the Company or of all or any substantial part of the
properties of the Company, the appointment has not been vacated.
 
Section 4.05 Any litigation is commenced against the Company by a person other
than Holder, any of its affiliates, or any person acting in concert with them,
if: (a) the damages sought are in excess of $25,000.
 
Section 4.06 The Company defaults under any instrument or agreement between the
Company and any third party evidencing indebtedness of the Company in excess of
$250,000.
 
3

--------------------------------------------------------------------------------


 
Upon the occurrence of an Event of Default under this Note, the entire unpaid
principal balance of this Note, together with all accrued interest thereon,
shall become immediately due and payable regardless of any prior forbearance and
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company. The Holder may exercise any and all
rights and remedies available to the Holder under applicable law, including,
without limitation, the right to collect from the Company all amounts due under
this Note.
 
ARTICLE V.
MISCELLANEOUS
 
Section 5.01 The Holder shall not be entitled to convert this Note, in
connection with that number of shares of the Company's common stock which would
be in excess of the sum of (i) the number of shares of common stock beneficially
owned by the Holder and its affiliates on the conversion date, and (ii) the
number of shares of common stock issuable upon the conversion of this Note with
respect to which the determination of this limitation is being made on a
conversion date, which would result in beneficial ownership by the Holder and
its affiliates of mote than 9.99% of the Company's outstanding shares
of common stock on such date. For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended and Rule 13d-3
thereunder.
 
Section 5.02 The Company waives diligence, presentment, protest, demand and
notice of protest, demand, dishonor and nonpayment of this Note, and expressly
agrees that this Note, and any payment under it, may be extended by the Holder
from time to time without in any way affecting the liability of the Company.
 
Section 5.03 Any term of this Note may be amended or waived only with the
written consent of the Company and the Holder; provided, however, that, in no
event shall the principal amount of this Note be amended without the written
consent of the Holder of this Note. By acceptance hereof, the Holder
acknowledges that in the event consent is obtained pursuant to the foregoing
sentence, any term of this Note (other than the principal amount thereof) may be
amended or waived with or without the consent of the Holder. Any amendment or
waiver effected in accordance with this Section 5.03 shall be binding upon the
Company, the Holder and each transferee of this Note.
 
Section 5.04 All rights and obligations of the Company and the Holder shall be
binding upon and benefit the successors, assigns, heirs and administrators of
the parties. As used in this Note, the Company includes any corporation,
partnership, limited liability company or other entity that succeeds to or
assumes the obligations of the Company under this Note. “Holder” means any
person who is at the time the registered holder of this Note.
 
Section 5.05 The Company agrees to reimburse the Holder for all attorneys’ fees
and expenses incurred by the Holder in connection with the collection and
enforcement of this Note.
 
Section 5.06 The rights and remedies of the Holder under this Note and as may
otherwise be available at law or in equity are cumulative and concurrent and at
the sole discretion of the Holder may be pursued singly, successively or
together and exercised as often as the Holder desires.
 
4

--------------------------------------------------------------------------------


 
Section 5.07 This Note will be governed and construed in accordance with the
laws of the State of New York, excluding its choice of law or conflicts of law
principles.
 
Section 5.08 Any notice required or permitted hereunder shall be given in
writing and shall be conclusively deemed effectively given upon personal
delivery or delivery by courier, or five days after deposit in the United States
mail, by registered or certified mail, postage prepaid, addressed (a) if to the
Company, at 450 East Las Olas Boulevard, Suite 830, Fort Lauderdale, Florida
33301, and (b) if to the Holder, at the Holder’s address as set forth above, or
at such other address as the Company or the Holder may designate by at least 10
days’ advance written notice to the other party hereto.
 
Section 5.09 Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Note and, in the case of
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company, or in the case of mutilation, upon surrender and cancellation of
this Note, the Company, at its expense, will make and deliver a new Note, of
like tenor, in lieu of the lost, stolen, destroyed or mutilated Note.
 
Section 5.10 If one or more provisions of this Note are held unenforceable under
applicable law, the unenforceable provision will be excluded from this Note and
the balance of this Note will be interpreted as if such provision were so
excluded and will be enforceable in accordance with its terms. The parties to
this Note agree to replace any void or unenforceable provision of this Note with
a valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of the void or unenforceable provision.
 
IN WITNESS WHEREOF, the Company has executed this Note by its duly authorized
officer as of the date and year first written above.
 

        PURPLE BEVERAGE COMPANY, INC.  
   
   
    By:   /s/ Theodore Farnsworth  

--------------------------------------------------------------------------------

Name: Theodore Farnsworth  
Title: Chief Executive Officer

 
5

--------------------------------------------------------------------------------

